Citation Nr: 0933963	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$2,730.00, to include the validity of the debt.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO found an overpayment of 
benefits in the amount of $2730.00.  The Veteran seeks a 
waiver of this indebtedness. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds a remand is necessary regarding his request for a 
waiver of overpayment of benefits.  In December 2006, the 
Veteran was advised that he was overpaid $2,730.00 and VA 
would begin to withhold money from his future payments until 
this debt was paid off.  In January 2007, the Veteran filed a 
notice of disagreement to this debt and requested a waiver of 
overpayment.  The record reflects that the RO has not issued 
the requisite statement of the case (SOC) with respect to 
this issue pursuant to 38 C.F.R. § 20.200, and therefore, the 
Board must remand this issue for proper issuance of an SOC, 
and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to a waiver of 
recovery of an overpayment of nonservice-
connected pension benefits in the amount 
of $2,730.00, to include the validity of 
the debt, should be reviewed.  If the 
benefit sought is not granted, the Veteran 
should be furnished an SOC and advised of 
the appropriate time limits to perfect his 
appeal.  This issue should only be 
returned to the Board if an appeal is 
perfected.

The purpose of this REMAND is to obtain additional procedural 
development and the Board, at this time, does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with the current appeal.  No action is required of 
the Veteran until he notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

